OIRNEY

                      OF    TEXAS




Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                                 Opinion,NO, W-369
                                 Re:   Authority of the Comp-
                                       troller to issue warrant
                                       in payment of traveling
                                       expenses to a District
                                       Judge under Article 1620,
                                       Vernon's Civil Statutes,
Dear Mr. Calvert:                      upon the facts submitted,
        We have received your letter of January 31, 1958,
in which you request our opinl.onas to the,propriety of
Issuing a reimbursement warrabt to a District Judge of a
District composed of two or more counties to cover his
travel expenses for a round trip to Austin, Texas, to con-
fer with the Director of the Texas Department of Public
Safety to secure an officer to wait upon the District Court
of one of the counties In his District.
        Authority for payment of this District Judge's
travel expenses is contained in Article 6820, Vernon's
$1~11 Statutes, but is limited to those expenses incurred
   . . when engaged in the discharge of their official
duties in any county in this State other than the county
of their residence". (Emphasis ours)
        While public officers are, for some purposes, agents
of the public and of the community which they represent,
their duties and authority are defined and limited by law,
and they have no general authority to bind the public.
They possess only such powers as.~;are
                                     expressly conferred
upon them by law, or which are necessarily implied there-
from.  34 Tex. Jur. 440, 441, Public Officers, Section 67.
        Section 23, Article V, Constitution of Texas, estab-
lishes the office of Sheriff in each county; and It Is well
recognized that the Sheriff is available to wait upon the
Honorable Robert S. Calvert, Page 2 (W-369)


District Court and to nerform its administrative and minis-
terial functions. (Beicher, et al v. Cassidy Brothers
Livestock Commission Co., b2 S W 924, writ of error denied;
Hartson, Sheriff, et al v. Lanieion, et al, 292 S.W. 648,
writ of error refused; 38 Tex. Jur. 142 Sheriffs, Section
2).

        That the Legislature Intends the Sheriff to pro-
vide such service to the District Court Is made clear by
Article 3988, Vernon's Civil Statutes, directing payment
to the Sheriff for such service.
        Since your letter states no facts which would
bring the act within the limits of authority of the District
Judge, and, thereforeA within the meaning of "discharge of
their official duties as used in Article 6820, Vernon's
Civil Statutes, we are of the opinion, and you are so ad-
vised, that reimbursement for expenses so incurred is not
authorized by such Article.




                            SUMMARY



                Reimbursement of a District
                Judge's travel expenses in-
                curred in a trip to Austin
                for the purpose of securing
                an officer to wait upon the
                Court Is not authorized by
                Article 6820, Vernon's Civil
                Statutes, such trip not
                being in "discharge of their
.




    Honorable Robert S. Calvert, Page   3   (W-369)




                      official duties" upon the
                      facts submitted.

                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                        Tom I. McFarling
                                        Assistant
    T1M:ws.m~
    APPROVED:
    OPINION COMMITTEE
    Geo. P. Blackburn, Chairman
    Cecil C. Rotsch
    J. Mark McLaughlin
    J. Milton Richardson
    John H. Minton, Jr.
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:   W. V. Geppert